Citation Nr: 0107034	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Meniere's disease, 
claimed as hearing loss, vertigo, and dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1962 to October 1965

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for Meniere's disease, claimed as hearing loss, 
vertigo, and dizziness.

In December 1994 the veteran submitted a letter which 
asserted a claim for compensation under 38 U.S.C. § 1151.  In 
a January 1995 statement he again referred to a claim under 
38 U.S.C. § 1151.  The veteran has never indicated what 
specific VA medical treatment is involved with this claim, 
nor has he ever stated what particular disability is at 
issue.  This issue is referred to the RO for action deemed 
appropriate.  


REMAND

The veteran claims entitlement to service connection for 
Meniere's disease.  His claim seems to assert that Meniere's 
disease is simply a natural progression of hearing loss.  He 
also claims that he was treated for "ear problems" during 
service and that this proves his current Meniere's disease is 
related to service.  

The veteran indicated that he is receiving disability benefits 
from the Social Security Administration (SSA).  He further 
indicates that these disability benefits were in large part 
awarded because of his Meniere's disease.  The RO should 
obtain the Social Security Administration decisions and 
records which have bearing on the veteran's claim.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

The veteran asserts that he was treated during service for 
"ear problems."  Initial review of the veteran's service 
medical records which are of record reveals that they may be 
complete.  While not numerous, they do contain entrance and 
separation examination reports and treatment records during 
the intervening period of time.  However, in April 2000 the 
veteran submitted a copy of a service department dental 
record.  Review of the original service medical records 
contained in the claims file does not reveal this record to 
be present.  However, correspondence of record does reveal 
that the veteran may have obtained a copy of his service 
dental records from the RO.  The Board finds this perplexing, 
and believes that additional service medical records may 
exist which have not been obtained and associated with the 
claims file.  This must be done.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

The veteran also indicates that he has had more extensive 
treatment at VA medical facilities than is represented by the 
VA medical treatment records present in the claims file.  The 
RO should obtain complete copies of the veteran's VA medical 
records.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material to 
the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
Meniere's disease, hearing loss, and/or 
ear disorders since his separation from 
service in 1965.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The veteran should also specifically be 
asked to indicate the dates and location 
of treatment at VA medical facilities and 
the RO should also obtain all VA medical 
records which are not already on file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  
Specifically, the RO should ask that a 
special search be conducted in an effort 
to locate and retrieve any additional 
records from the medical facility located 
at "APO 11, Fauntain Bleau, France."

4.  The RO should obtain a copy of the 
veteran's service personnel records from 
the service department or the appropriate 
depository of records.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For example, the RO 
may wish to consider whether obtaining an 
opinion as to medical nexus is desirable.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  Following the above development, the 
RO should re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


